Citation Nr: 0730440	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for residuals of a left 
eardrum injury.

4.  Entitlement to service connection for residuals of head 
trauma to include headaches, dizziness, and impaired 
cognitive function.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal. The appeal was later transferred to the Newark, New 
Jersey, RO.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is not 
shown by competent medical evidence to have a nexus or 
relationship to service.

2.  The veteran does not have sinusitis.

3.  The veteran does not have residuals of a left eardrum 
injury.

4.  Residuals of head trauma to include headaches, dizziness, 
and impaired cognitive function are not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred or aggravated by active military service, and lumbar 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.

3.  A left eardrum injury was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

4.  Residuals of head trauma to include headaches, dizziness, 
and impaired cognitive function were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2003 and March 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings are assigned.  While the appellant may 
not have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Arthritis is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A.  Degenerative joint disease of the lumbar spine

Background

Service medical records show that the veteran was seen in 
July 1953 with complaints of low back pain.  The examination 
was noted as normal.  The veteran was diagnosed with low back 
strain.  The veteran's separation examination dated in 
January 1958 showed normal clinical evaluation of the spine, 
other musculoskeletal.

The veteran underwent VA examinations in April 1958, March 
1960, May 1963, and April 1965.  The veteran did not complain 
of low back pain or any problems with his low back.  

VA treatment records show that the veteran was seen in May 
2003 with complaints of low back pain.  The veteran reported 
that he had had low back pain since he was in the Army at 
which time he did a lot of heavy lifting.  X-rays of the 
lumbar spine showed disc space narrowing at L5-S1 and mild 
spurring at other levels.  The diagnosis was mechanical low 
back pain secondary to degenerative joint disease.

A lay statement dated April 2004 from D.J. indicated he was a 
Section Leader during the time the veteran was in the service 
and stated that in 1951 the veteran was working in the motor 
pool and a tire rim blew off injuring the veteran.  D.J. 
indicated the veteran sustained injuries to his face, head, 
and back and was treated at the dispensary and assigned light 
duty for two weeks.

VA treatment records dated February 2003 to November 2004 
shows that the veteran has degenerative joint disease of the 
lumbar spine.

At his April 2005 RO hearing, the veteran testified that he 
strained his back picking up a tire iron.  He indicated that 
while in service he worked in the motor pool and did a lot of 
heavy lifting.  The veteran stated he went to sick call on 
more than one occasion for his back pain.  

A statement dated March 2005 from R.D. indicated he was 
assigned to the same unit as the veteran in 1951 and during 
this year the veteran received injuries to his face, head, 
and back while inflating a large truck tire in the motor 
pool.  R.D. indicated that the veteran was evacuated to the 
Battalion Aid Station, treated, and placed on light duty.  

A statement dated May 2005 from J.W. indicated that he was 
assigned to the same unit as the veteran during approximately 
1951 to 1954.  J.W. stated that he was made aware through 
reports that the veteran had been hurt in a freak accident in 
the battalion's motor pool due to a tire explosion.  J.W. was 
not aware of the extent of the veteran's injuries.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for degenerative joint disease of the 
lumbar spine.  

Although the veteran was treated for complaints involving his 
lumbar spine in service in July 1953, the medical evidence of 
record demonstrates no causal connection between the 
veteran's current degenerative joint disease of the lumbar 
spine and active military service.  In addition, the service 
medical records do not show that the veteran was treated for 
injuries sustained in a motor pool accident.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within one 
year of discharge from active duty.  The veteran underwent VA 
examinations in 1958, 1960, 1963, and 1965 with no mention of 
back complaints or diagnosis of a back disability.  The 
veteran's discharge date was 1958 and the first evidence of a 
diagnosis of a back disorder was in May 2003.  As such, there 
was a considerable length of time between the veteran's 
separation from service and his diagnosis of degenerative 
joint disease of the lumbar spine.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Given length of time between the veteran's 
separation from military service and his treatment for his 
back disability, the record is against finding a continuity 
of objectively verifiable symptomatology.  38 C.F.R. § 
3.303(d).  Service connection for degenerative joint disease 
of the lumbar spine is denied.

The Board has not overlooked the statements submitted by the 
veteran and others on his behalf.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that a 
lay person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education. Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Therefore, their lay assertions of medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, are of extremely limited probative value 
towards establishing a link between the veteran's military 
service and a back disability.

B.  Sinusitis and a left eardrum injury

Background

Service medical records show that the veteran was treated in 
April 1955 for allergic rhinitis.  In October 1957, the 
veteran was seen and was treated for sinusitis and rhinitis.  
The January 1958 separation examination noted that the 
sinuses and eardrums were clinically normal.

The veteran underwent VA examinations in April 1958, March 
1960, May 1963, and April 1965.  The veteran did not complain 
of sinusitis or any problems with his sinuses, and there were 
no complaints or diagnosis of any residual of a left eardrum 
injury.

In his November 2003 claim, the veteran indicated that he 
injured his left eardrum in 1951 in Frankfurt, Germany while 
boxing.

At his February 2004 VA examination, the veteran reported an 
injury to his nose during service.  The examination showed 
residual of deviation of the nasal septum.  There was no 
tenderness over the maxillary sinuses.  

At his April 2005 RO hearing, it was noted by the 
representative that the veteran was treated in October 1957 
for sinusitis.  The veteran also testified that he injured 
his left eardrum while he was boxing on active duty.  The 
veteran stated he could not hear out of his left eardrum 
after he was struck.  The veteran stated that his service 
medical records did not reflect treatment for this injury but 
the fight was written up in the Stars and Stripes newspaper.  
The  representative indicated that they might be able to 
obtain a copy if, they kept back issues.  The veteran 
believed the incident occurred in 1952.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for sinusitis and residuals of a left 
eardrum injury.  Service medical records show treatment on 
one occasion for sinusitis in October 1957.  Service medical 
records are negative for complaints, treatment, or diagnosis 
of a left eardrum injury.

More significantly, there is no medical evidence that the 
veteran currently has chronic sinusitis or residuals of a 
left eardrum injury.  The February 2004 VA examination did 
not note a diagnosis of sinusitis or residuals of a left 
eardrum injury.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for sinusitis and residuals of a left 
eardrum injury; however, there is no medical evidence of 
record, which establishes that the veteran currently has 
these disabilities.

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claims must be denied.

C.  Residuals of head trauma to include headaches, dizziness, 
and impaired cognitive functions

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of head trauma or residuals.  The 
January 1958 separation examination showed normal clinical 
evaluation of the head, face, neck, scalp; eyes; pupils; 
ocular motility; and neurological.

The veteran underwent VA examinations in April 1958, March 
1960, May 1963, and April 1965.  The veteran did not complain 
of any residuals of head trauma to include headaches, 
dizziness, and impaired cognitive functions.  

VA treatment records show that the veteran was seen for 
dizziness in August 2003.  It was noted that this started 
after an audiometric examination recently.  The veteran was 
diagnosed with dizziness of unknown etiology.  

On his November 2003 claim, the veteran indicated that he 
sustained head injuries when a tire blew up and hit his head 
while in service in 1951.  

At his December 2003 VA examination, the veteran reported a 
history of head trauma while in service, to include due to 
boxing, and an injury at the motor pool in 1951.  He reported 
headaches and memory impairment.  It was noted that the 
veteran took Aricept prescribed by an outside doctor and 
Meclizine for dizziness.  

After the examination, the examiner diagnosed mild to 
moderately impaired cognitive function, suggesting early 
signs of dementia.  Previous trauma (boxing and head injury 
during the service) might serve as risk factors for this 
current condition; peripheral neuropathy; and post-traumatic 
headache by history.  

A lay statement dated April 2004 from D.J. indicated he was a 
Section Leader during the time the veteran was in the service 
and stated that in 1951 the veteran was working in the motor 
pool and a tire rim blew off injuring the veteran.  D.J. 
indicated the veteran sustained injuries to his face, head, 
and back and was treated at the dispensary and assigned light 
duty for two weeks.

An August 2004 VA treatment record showed memory and 
cognitive functions have been stable on Aricept.  

At his April 2005 RO hearing, the veteran testified that he 
sustained head trauma in 1951 while in service after a truck 
tire exploded in the motor pool.  

A statement dated March 2005 from R.D. indicated he was 
assigned to the same unit as the veteran in 1951 and during 
this year the appellant incurred facial, head and back 
injuries while inflating a large truck tire in the motor 
pool.  R.D. indicated that the veteran was evacuated to the 
Battalion Aid Station, treated, and placed on light duty.  

A statement dated May 2005 from J.W. indicated that he was 
assigned to the same unit as the veteran between 
approximately 1951 to 1954.  J.W. stated that he was made 
aware through reports that the veteran had been hurt in a 
freak accident in the battalion's motor pool due to a tire 
explosion.  J.W. was not aware of the extent of the veteran's 
injuries.



Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for residuals of head trauma to include 
headaches, dizziness, and impaired cognitive function.

Service medical records are negative for treatment of a head 
injury due to an accident in the motor pool in 1951 or due to 
boxing.  There is also no evidence of complaints, treatment, 
or diagnosis of any residuals such as headaches, dizziness, 
or impaired cognitive function.  

The veteran first reported residuals of head trauma in August 
2003, approximately 45 years after separation from service. 
This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  
Maxson.

The December 2003 VA examiner noted mild to moderately 
impaired cognitive function, suggesting early signs of 
dementia, previous trauma (boxing and head injury during the 
service) might serve as risk factors for this current 
condition; peripheral neuropathy; and post-traumatic headache 
by history.  It is evident, however, that this statement was 
based on the veteran's self reported history, as there is no 
medical evidence documenting any pertinent complaint, finding 
or diagnosis concerning head trauma or residuals thereof.  
Rather, the record shows that the veteran's episodes of 
dizziness and impaired cognitive functioning were not 
clinically manifest until 2003, decades after the appellant's 
separation from active duty.  Therefore, there is no 
objective evidentiary basis for the VA examiner's statement.  
Because "evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence,"  Swann v. Brown, 5 Vet. App. 229, 233 
(1993), this statement in the VA examination is inadequate to 
establish a connection between the veteran's current 
dizziness and cognitive impairment and service.  Such a 
connection is essential to a claim of entitlement to service 
connection.

As noted above, the Board has considered the statements 
submitted by the veteran and others on his behalf; however, 
the Court has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu.  Therefore, their lay assertions of medical 
causation and etiology, absent corroboration by objective 
medical evidence and opinions, are of extremely limited 
probative value towards establishing a link between the 
veteran's military service and residuals of head trauma to 
include headaches, dizziness, and impaired cognitive 
function.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  There is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for residuals of a left 
eardrum injury is denied.

Entitlement to service connection for residuals of head 
trauma to include headaches, dizziness, and impaired 
cognitive function is denied.


REMAND

Although the Board has jurisdiction to determine whether the 
veteran submitted new and material evidence to reopen his 
claim for service connection for bilateral hearing loss, a 
review of record does not show that the veteran has been 
properly notified as required in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Kent holds that the legislative intent of 38 
U.S.C.A. § 5103 is to provide claimants a meaningful 
opportunity to participate in the adjudication of claims, and 
in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.  That has no been done in this case.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent, the RO must provide 
the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that explains the specific 
information or specific evidence needed 
to reopen the claim based on the new and 
material standard.   

2.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought is denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 


warranted.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


